Case 17-13893-AJC Doc52 Filed 07/31/20 Page 1of1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

in re: Case No. 17-13893-BK.C-AJC
Chapter 13
Juan Fournier and
Elba Fournier,
Debtors/
SUPPLEMENTAL STATEMENT OF FEES UNDER FRBP RULE 2016 (B)

Pursuant to 11 U.S.C Section 329 and FRBP Bankruptcy Rule 2016 (b), Reyes &
Calas-Johnson, P.A. attorney for the Debtors, states as follows:

1. Supplemental compensation paid or promised for services rendered or to be
rendered in connection with this case is as follows: $525.00 paid for services rendered in
connection with the Metion to Allow Early Payoff of Under Median Chapter 13 Plan.

2. The source of the compensation paid was funds of the debtors and the source
of the compensation promised to be paid is the debtors.

3. I have not shared or agreed to share such compensation with any other person,

other than a member or regular associate of my law firm.

Dated: July 31, 2020 Respectfully Submitted,
REYES & CALAS-JOHNSON, P.A.
Attorneys for the Debtors
782 N.W. 42™ Avenue, Ste. 345
Miami, FL 33126
Tel: (305) 476-1900

By: /S/
Mary Reyes

 

CERTIFICATE OF SERVICE

THEREBY CERTIFY that a true copy of the foregoing was served on all parties
on attached list, this 3i st day of July, 2020.

iS/
Mary Reyes

Nancy Neidich, Trustee ECF Registered

Juan Fournier and Elba Fournier, Debtors
